Citation Nr: 0718785	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1953 to 
March 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  The veteran does not have a single permanent disability 
evaluated as 100 percent disabling, and additional 
disabilities independently evaluated as 60 percent disabling. 

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

3.  The veteran is not shown to have functional impairment 
such that he would be unable to accomplish ordinary daily 
living activities without assistance.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension on account 
of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006). 

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Pension

Subject to certain income limitations not applicable to the 
outcome of this appeal, under 38 U.S.C.A. § 1521, "each 
veteran of a period of war who meets the service requirements 
of this section and who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
veteran's willful misconduct" shall receive VA pension. 38 
U.S.C.A. § 1521(a).  Section 1521 further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60 percent, 
or (2) is permanently housebound (38 U.S.C.A. § 1521(e)).  
See also 38 C.F.R. § 3.351(b), (c), and (d).  The need for 
aid and attendance is defined as "helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person."  38 C.F.R. § 3.351(b).  "Aid and 
attendance" is considered necessary where a veteran is 
unable to dress or undress himself, or keep himself 
ordinarily clean and presentable, or feed himself, or use 
bathroom facilities by himself.  38 C.F.R. § 3.352(a).  A 
claimant is "permanently housebound" when substantially 
confined to his or her dwelling and the immediate premises, 
and it is reasonably certain that the disability and 
resultant confinement will continue throughout that person's 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran has been diagnosed with residuals of a left knee 
injury, chronic organic brain syndrome, and open angle 
glaucoma, status post cataracts with lens implants 
bilaterally.  None of these disabilities is evaluated as 100 
percent disabling.

At the outset, the Board notes that the veteran is not blind 
(although he has poor vision), bedridden, or a patient in a 
nursing home.  The evidence also shows that the veteran does 
not require the assistance of another person to perform 
activities of daily living such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable or 
tending to the wants of nature.  

In December 2003, the veteran underwent a VA examination, at 
which he indicated that he could no longer drive because of 
his glaucoma, but it was noted that the veteran came to his 
appointment alone and did not need an attendant.  The 
examiner determined that the veteran was not bedridden or 
hospitalized, his best corrected vision was not 5/200 or 
worse in both eyes, and he was mentally sound and capable of 
managing his benefits.  The examiner also found that the 
veteran was able to attend to the activities of daily living 
(eating, dressing, shaving, and bathing) as well as to the 
needs of nature by himself each day, and that he would take 
his wife to the supermarket (although it is unclear how he 
did this without driving). 

The veteran was able to walk by himself without assistance of 
another person for an undetermined distance without tiring, 
and he had adequate propulsion and balance without a deficit 
in weight bearing.  The examiner also observed that the 
veteran left the house by himself, for example, to attend 
medical appointments, or to go to the barber shop.  

The veteran also underwent a VA eye examination in December 
2003 where it was noted that he had cataract surgery in 2002 
and was currently using medication in both eyes.  The 
examiner found that the veteran's uncorrected vision was 
20/400 in the right eye which was corrected to 20/200.  In 
the left eye, the uncorrected vision was 20/70 which was 
corrected to 20/50.  There was no diplopia, but the veteran 
did have peripheral constriction (less than 20 degrees of 
central vision) in his right eye and marked peripheral 
constriction in his left eye.

Several additional VA treatment records were reviewed, but 
they failed to show that the veteran's disabilities were more 
severe than what was shown on the VA examinations, and the 
records provided no indication that the veteran was a patient 
in a nursing home; or that he was helpless or blind, or so 
nearly helpless or blind, as to need or require the regular 
aid and attendance of another person.  The Board would also 
note that the veteran is not factually shown to be 
substantially confined to his dwelling or immediate premises 
due to his disabilities.  

The veteran submitted a letter from the State Insurance Fund 
dated in 1975, which explained that he was injured in a work 
related accident and was discharged with a total and 
permanent disability.  Nevertheless, the veteran was examined 
more than 25 years later for the purpose of determining his 
qualification for special monthly pension; and since the 
veteran's current physical and mental condition forms the 
basis for a determination of whether special monthly pension 
is warranted, the veteran's condition nearly 30 years prior 
to filing his claim is not as relevant as a VA examination 
conducted in conjunction with the claim.  Thus, the VA 
examination will be afforded greater weight in this decision 
than the 1975 letter.  Furthermore, while the 1975 letter 
indicated that the veteran was under a permanently 
disability, it failed to show that he either needed aid and 
attendance or was housebound.   

With respect to the veteran's claim for special monthly 
pension on account of being housebound, the Board would note 
that, despite the veteran's multiple disabilities, he is not 
substantially confined to his premises, and does not have a 
single permanent disability that is evaluated as 100 percent 
disabling.  Given this, it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met, as set out in 38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d).    

Accordingly, the medical evidence fails to show that the 
veteran meets the criteria for either housebound status or 
for aid and attendance, and his claim is therefore denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letters dated in November 2003 and March 2004, which informed 
the veteran of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA treatment records have been obtained, and there was no 
indication that the veteran received any private treatment.  
The veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, the veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

Special monthly pension on account of being in need of 
regular aid and attendance of another or on account of being 
housebound is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


